DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 9/11/20, Applicant, on 1/20/21, amended claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20. Claims 1-20 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 9/21/2020 and 1/20/2021. These filings are in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 103 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations.

Allowable Subject Matter
Claims 1-20 are allowable.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
mapping project attributes for one or more past IT deals to a first parameter set associated with a first model that models distribution of event types of one or more project events that occurred during a lifecycle of the one or more past IT service deals, by applying machine learning to a set of historical data for the one or more past IT deals to obtain a first set of learned weights wherein the set of historical data comprises, for each of the one or more past IT service deals, an attributes vector corresponding to the past IT service deal that includes one project attribute indicative of a client of the past IT service deal and another project attribute indicative of a size of the past IT service deal;
mapping the project attributes to a second parameter set associated with a second model that models distribution of time intervals of the one or more project events by applying machine learning to the set of historical data to obtain a second set of learned weights, wherein the second model is trained to estimate a time interval of occurrence of a project event based on the second set of learned weights; 
improving a likelihood of a service provider closing an ongoing IT service deal with a potential client by: monitoring progress of the ongoing IT service deal by predicting time interval of occurrence and event type of a key project event during a lifecycle of the ongoing IT service deal utilizing the at least one time-aware predictive analytics model wherein the key project event represents an intermediate milestone that is necessary to maintain the progress of the ongoing IT service deal and that must occur before the service provider closes the ongoing IT service deal, and the predicting comprises: predicting the event type of the key project by generating a first probability distribution for a set of possible event types for the key project event utilizing an attributes vector corresponding to the ongoing IT service deal, the first model, and the first parameter set wherein the attributes vector corresponding to the ongoing IT service deal includes one project attribute indicative of the potential client and another project attribute indicative of a size of the ongoing IT service deal; 
...
a first temporal estimation indicative of a soft deadline for the key project event, and a second temporal estimation indicative of a hard deadline for the key project event, wherein the probability of occurrence of the service provider closing the ongoing IT service deal is highest if the key project event occurs at the soft deadline... and the hard deadline is a final deadline by which the key project event must occur to maintain the progress of the ongoing IT service deal
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 8 and 15, and dependent claims 1-7, 9-14, and 16-20 are likewise allowable. 
The closest prior art of record is described as follows:
Leonard et al. (U.S. Patent Application Publication Number 2016/0217384) - The abstract provides for the following: Systems and methods are included for adjusting a set 
Mircean et al. (U.S. Patent Application Publication Number 2012/0072251) - The abstract provides for the following: In a method of delay estimation and a project management tool with at least a delay estimation module, the delay estimation module and the method of delay estimation estimating delays at least by dividing a work breakdown structure of a project plan in a plurality of elements, identifying a plurality of risks and uncertainties in connection with the plurality of elements provided in the work breakdown structure, estimating a plurality of best duration uncertainty distributions for each element of the plurality of elements, synthesizing, using the plurality of best duration uncertainty distributions, a work breakdown structure of a project plan with uncertainties, and creating an estimate of delays for the project plan. 
Kreamer et al. (U.S. Patent Application Publication Number 2008/0313596) - The abstract provides for the following: A method for scoring and ranking multi-dimensional 
Bart et al. (U.S. Patent Application Publication Number 2014/0337264) - The abstract provides for the following: One embodiment of the present invention provides a system for clustering heterogeneous events.  During operation, the system finds a partition of events into clusters such that each cluster includes a set of events.  In addition, the system estimates probability distributions for various properties of events associated with each cluster.  The system obtains heterogeneous event data, and analyzes the heterogeneous event data to determine the distribution of event properties associated with clusters and to assign events to clusters. 
Matthew Malensek, et al. “Using Distributed Analytics to Enable Real-Time Exploration of Discrete Event Simulations.” The abstract provides for the following: Discrete event simulations (DES) provide a powerful means for modeling complex systems and analyzing their behavior. DES capture all possible interactions between the entities they manage, which makes them highly expressive but also compute-intensive. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624